Case 4:18-cv-00483 Document 89 Filed on 07/18/19 in TXSD
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

 

il

 

 

 

 

 

 

 

 

 

I amc

0190624 .
: Southern District of Texas
Abbe David Lowell FILED
Brand & Lowell
923 Fifteenth street, NW JUL 18 2019

Washington, DC 20005
, David J. Bradley, Clerk of Court

Page 1 of 2

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

 

Date: Monday, June 24, 2019
Case Number: 4:18-cv-00483
Document Number: 77 (1 page)
Notice Number: 20190624-132
Notice: The attached order has been entered.

 
~S

   

CLERK ei ae US. POSTAGE >> PITNEY BOWES
NITED STATES DISTRICT COURT | GS PS SS SS
SOUTHERN DISTRICT OF TEXAS Sve =

 

POST OFFICE BOX 61010
HOUSTON, TEXAS 77208

# ze 77002 § 000.50°

fue 0001374615 .IIN 24 2019

 

United States Courts
OFFICIAL BUSINESS Southern District of Texas

FILED

JUL 1 2019

David J, Bradley, Clerk of Court

Case 4:18-cv-00483 Document 89 Filed on 07/18/19 in TXSD_ Page 2 of 2

 

 
